
	

113 HR 1411 : California Coastal National Monument Expansion Act of 2013
U.S. House of Representatives
2013-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1411
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 23, 2013
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To include the Point Arena-Stornetta Public
		  Lands in the California Coastal National Monument as a part of the National
		  Landscape Conservation System, and for other purposes.
	
	
		1.Short title;
			 definitions
			(a)Short
			 titleThis Act may be cited as the California Coastal National Monument Expansion Act of
			 2013.
			(b)DefinitionsIn
			 this Act:
				(1)MapThe term map means the map
			 created by the Bureau of Land Management, entitled California Coastal
			 National Monument Addition and dated September 15, 2012.
				(2)MonumentThe
			 term Monument means the California Coastal National Monument
			 established by Presidential Proclamation 7264.
				(3)Point
			 Arena-Stornetta Public LandsThe term Point Arena-Stornetta Public
			 Lands means the Federal land comprising approximately 1,255 acres in
			 Mendocino County, California, as generally depicted on the map.
				(4)Presidential
			 Proclamation 7264The term
			 Presidential Proclamation 7264 means Presidential Proclamation
			 Number 7264, dated January 11, 2000 (65 Fed. Reg. 2821).
				(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				2.PurposeThe purpose of this Act is to protect,
			 conserve, and enhance for the benefit and enjoyment of present and future
			 generations the unique and nationally important historical, natural, cultural,
			 scientific, educational, scenic, economic and recreational values of the Point
			 Arena-Stornetta Public Lands, while allowing certain recreational, research and
			 traditional ecomomic activities or uses, such as grazing, to continue.
		3.Expansion of
			 California Coastal National Monument
			(a)In
			 generalThe boundary of the
			 Monument established by Presidential Proclamation 7264 is expanded to include
			 the Federal land shown on the map.
			(b)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file with the Committee on Energy and Natural
			 Resources of the Senate and the Committee on Natural Resources of the House of
			 Representatives a map and boundary description of land added to the Monument by
			 this Act.
				(2)Force and
			 effectThe map and boundary description filed under paragraph (1)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct any minor errors in the map and boundary
			 descriptions.
				(3)Availability of
			 map and boundary descriptionThe map and boundary description
			 filed under paragraph (1) shall be on file and available for public inspection
			 in appropriate offices of the Bureau of Land Management.
				4.Administration
			(a)In
			 generalThe Secretary shall
			 manage the land added to the Monument by this Act—
				(1)as a part of the Monument; and
				(2)in accordance with Presidential
			 Proclamation 7264, except that—
					(A)traditional economic activities and
			 existing uses, such as grazing and the maintenance of existing structures that
			 are used for grazing, shall not be restricted; and
					(B)lands and interests in land within the
			 proposed land addition not owned by the United States shall not be part of the
			 monument and the future acquisition of those lands and interests in lands by
			 the United States may occur only through donation or exchange with the written
			 consent of the landowner.
					(b)Management
			 plan
				(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, the Secretary shall finalize an amendment to the Monument management
			 plan for the long-term protection and management of the land added to the
			 Monument by this Act.
				(2)RequirementsThe
			 plan amendment shall—
					(A)be developed with
			 an opportunity for full public participation; and
					(B)describe the
			 appropriate uses and management of the land consistent with this Act.
					(c)Motorized and
			 mechanized transportExcept
			 as needed for emergency or authorized administrative purposes, the use of
			 motorized and mechanized vehicles in the Monument shall be permitted only on
			 roads and trails designated for that use.
			(d)Incorporation of
			 land and interests
				(1)AuthorityThe Secretary may acquire non-Federal land
			 or interests in land within or adjacent to the land added to the Monument by
			 this Act only through exchange, or donation with the written consent of the
			 landowner, and such non-Federal land shall not be included within the
			 boundaries of the Monument absent written consent of the landowner.
				(2)ManagementAny
			 land or interests in land within or adjacent to the land added to the Monument
			 by this Act acquired by the United States after the date of enactment of this
			 Act shall be added to and administered as part of the Monument.
				(3)Access to
			 private propertyThe addition
			 of lands under this Act to the Monument may not result in a lack of or
			 restricted access by motorized vehicle to any non-Federal lands within the
			 Monument.
				(e)OverflightsNothing
			 in this Act—
				(1)restricts or
			 precludes overflights, including low-level overflights or military, commercial,
			 and general aviation overflights that can be seen or heard within the land
			 added to the Monument by this Act;
				(2)restricts or
			 precludes the designation or creation of new units of special use airspace or
			 the establishment of military flight training routes over the land added to the
			 Monument by this Act; or
				(3)modifies
			 regulations governing low-level overflights above the adjacent Gulf of the
			 Farallones National Marine Sanctuary.
				(f)Law
			 enforcementNothing in this
			 Act effects the law enforcement authorities of the Department of Homeland
			 Security.
			(g)Native American
			 usesNothing in this Act
			 enlarges, diminishes, or modifies the rights of any Indian tribe or Indian
			 religious community.
			(h)Buffer
			 zones
				(1)In
			 generalThe expansion of the Monument is not intended to lead to
			 the establishment of protective perimeters or buffer zones around the land
			 included in the Monument by this Act.
				(2)Activities
			 outside the MonumentThe fact that activities outside the
			 Monument can be seen or heard within the land added to the Monument by this Act
			 shall not, of itself, preclude those activities or uses up to the boundary of
			 the Monument.
				(i)GrazingNothing in this Act affects the grazing of
			 livestock and the maintenance of existing structures that are used for grazing
			 within the Point Arena-Stornetta Public Lands or the Monument.
			(j)National
			 landscape conservation systemThe Secretary shall manage the
			 Monument as part of the National Landscape Conservation System.
			
	
		
			Passed the House of
			 Representatives July 22, 2013.
			Karen L. Haas,
			Clerk
		
	
